REVISED OPINION
PER CURIAM.
Pursuant to the mandate of the Supreme Court of Florida, filed herein April 19, 1969, the opinion and judgment of this court, filed December S, 1967, which reversed the judgment of conviction and remanded the cause for new trial, is hereby vacated.
The appellant had presented four points for consideration on his appeal to this court. The first point challenged the correctness of the trial court’s ruling denying a motion to suppress certain evidence obtained on a search of the appellant’s home, on the ground that the search was unlawful. Finding merit in that first contention, this court reversed and remanded for new trial, without ruling on the other three points raised by the appellant (204 So.2d 910). On review thereof on petition for certiorari the Supreme Court, by an opinion filed April 2, 1969 (221 So.2d 129), held the ruling of the trial court in denying the motion to suppress was not error, and quashed the contrary opinion and judgment of this court.
Following the remand of the cause here, we have considered the additional three points raised on the appeal. The second point was a contention that the trial court erred in allowing into evidence a lengthy conversation, between the appellant and a detective who at the time posed as a fence, which disclosed certain evidence pointing to guilt of the defendant and matters relevant thereto, but which the appellant contended also contained other matter prejudicial to him and not relevant. Upon examination of the record we conclude that harmful error incident thereto was not shown. See Section 924.33, Fla.Stat., F.S. A., which provides: “No judgment shall be reversed unless the appellate court after an examination of all of the appeal papers is of the opinion that error was committed which injuriously affected the substantial rights of the appellant. It shall not be presumed that error injuriously affected the substantial rights of the appellant.”
The remaining contentions of the appellant, as to which we also find no error, challenged the correctness of the admission of certain physical evidence, and claimed the verdict was inconsistent with and not supported by the evidence.
No reversible error having been made to appear, the judgment appealed from is affirmed.
Affirmed.